Name: Commission Regulation (EEC) No 210/89 of 27 January 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 25/60 Official Journal of the European Communities 28 . 1 . 89 COMMISSION REGULATION (EEC) No 210/89 of 27 January 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on allocation of food aid, the Commission has allocated to certain countries 8 510 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of these measures in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in Annex I in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded ' by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 January 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (&gt;) OJ No L 168, 1 . 7. 1988, p. 7. 0 OJ No L 136, 26. 5 . 1987, p . 1 . (&lt;) OJ No L 204, 25. 7. 1987, p. 1 . 28 . 1 . 89 Official Journal of the European Communities No L 25/61 ANNEX I LOTS A, B, C, D and E 1 . Operation Nos ('): 1243 to 1247/88  Protocol of 1 . 3 . 1988 2. Programme : 1988 3. Recipient : People's Republic of China 4. Consignee (3) (*) (8) : Dairy Development Project Office, Ministry of Agriculture, No 1 1 Nong Zhan Guan, Nanli, Beijing, People's Republic of China, telex 22233 MAGR CN 5. Place or country of destination : People's Republic of China 6. Product to be mobilized : skimmed-milk powder 7. Characteristics and quality of the goods (2): see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under I.1Al and I.1A2) 8 . Total quantity : 7 760 tonnes 9. Number of lots : five 10 . Packaging and marking f7) : 25 kilograms  in 20-foot containers. See list published in OJ No L 84, 31 . 3. 1978, p. 24 (under Annex II (a)) Supplementary markings on packaging : See Annex II and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1.A.4) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : see Annex III 16 . Address of the warehouse and, if appropriate, port of landing : see Annex III 17. Period for making the goods available at the port of shipment where die supply is awarded at the port of shipment stage : 15 to 22. 3 . 1989 18 . Deadline for the supply : 15. 5 . 1989 19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 12 noon on 13. 2. 1989 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 27. 2. 1989 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 29. 3. to 5. 4. 1989 (c) deadline for the supply : 30. 5. 1989 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B-1049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (*) : refund applicable on 13. 1 . 1989, fixed in Commission Regulation (EEC) No 59/89 (OJ No L 10, 13 . 1 . 1989, p. 10) No L 25/62 Official Journal of the European Communities 28. 1 . 89 LOT F 1 . Operation No ('): 1108/88  Commission Decision of 20. 10 . 1988 2. Programme : 1988 3 . Recipient : Algeria 4. Representative of the recipient (3) : Croissant Rouge AlgÃ ©rien, ComitÃ © National, 15 bis, Bid Mohamed V, Alger, Dr Mouloud Belaouane ; telex 52914 HILAL, Alger, tel . 61 07 41 5 . Place or country of destination : Algeria 6 . Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (2): see list published in OJ No C 21 6, 14. 8 . 1987, p. 4 (under I.1.B.1 to I.1.B.3) 8 . Total quantity : 750 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms see list published in OJ No C 216, 14. 8 . 1987, pp. 4 and 5 (under I.1.B.4 en I.l.B.4.2) Supplementary markings on packaging : 'ACTION N" 1108/88 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE Ã L'ALGÃ RIE' and OJ No C 216, 14. 8 . 1987, p . 6 (under I.1.B.5) 11 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 12 . Stage of supply : free at destination  Algeria 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing : Depot Central du Croissant Rouge AlgÃ ©rien, Diar es Saada, Alger 17 . Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 25 . 2 to 1 2. 3 . 1 989 18 . Deadline for the supply : 24. 4. 1989 1 9 . Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 13 . 2. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 27. 2. 1 989 at 1 2 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 11 to 26. 3 . 1989 (c) deadline for the supply : 8 . 5. 1989 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Bruxelles, telex 22037 AGREC B 25. Refund payable on request by the successful tenderer (^ : refund applicable on 13. 1 . 1989 fixed by Commission Regulation (EEC) No 59/89 (OJ No L 10, 13 . 1 . 1989, p. 10) 28 . 1 . 89 Official Journal of the European Communities No L 25/63 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05. O Commission Regulation (EEC) No 2330/87 (OJ NO L 210, 1.8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (') The successful tenderer must nominate a representative in the port of unloading and advise accordingly the undertaking responible for control, indicated in Article 10 of Regulation (EEC) No 2200/87, and the China National Import and Export Inspection Corporation (CCIC) cable Chinspect  telex 210076 SACI CN. He may nominate the CCIC as representative. O The free holding period for containers must be at least 15 days . (8) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic offices Building Z-6-1 , Lian Ma He Nan Lu 14, Beijing, People's Republic of China ; tel. 532 44 43, telefax 532 4342, telex 222690 ECDEL CN. No L 25/64 Official Journal of the European Communities 28 . 1 . 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario . Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  · Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 1687 People's Republic of China People's Republic of China Action No 1243/88 / Skimmed-milk powder. / Gift of the European Economic Community / B 1 012 People's Republic of China People's Republic of China Action No 1244/88 / Skimmed-milk powder / Gift of the European Economic Community C 2 475 People's Republic of China People's Republic of China Action No 1245/88 / Skimmed-milk powder / Gift of the European Economic Community D 1 462 People's Republic of China People's Republic of China Action No 1246/88 / Skimmed-milk powder / Gift of the European Economic Community E 1 124 People's Republic of China People's Republic of China Action No 1247/88 / Skimmed-milk powder / Gift of the European Economic Community 28 . 1 . 89 Official Journal of the European Communities No L 25/65 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXE III ALLEGATO III  BIJLAGE III  ANEXO III DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Puerto de desembarque Lossehavn LÃ ¶schhafen Ã Ã ¹Ã ¼Ã ¬Ã ½Ã ¹ Ã µÃ ºÃ Ã Ã Ã Ã Ã Ã ·Ã  Port of landing Port de dÃ ©barquement Porto di sbarco Loshaven Porto de desembarque DirecciÃ ³n del almacÃ ©n Adresse pi lageret Anschrift des Lagers Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã  Address of the warehouse Adresse du magasin Indirizzo del magazzino Adres van de opslagplaats EndereÃ §o do armazÃ ©m A 1 687 People's Republic of China Guangzhou No 2 Dairy Plant, Panlonggang, Shahe, Guangzhou B 1 012 People's Republic of China Fuzhou Kangle Dairy Plant, Wuliting Puma Road, Fuzhou C 2 475 People's Republic of China Shanghai The Warehouse of the Dairy Development Project, No 780 Beizhai Road, Beixinjing, Shanghai D 1 462 People's Republic of China Tianjin Refrigeration Plant, Dairy Company, XingfÃ ºdao JiaokoÃ º, Hongxing Road, Hebei District, Tianjin E 1 124 People's Republic of China Dalian The Warehouse of the Dairy Development Project, No 141 DongbeÃ ­ Road, Xigang, Dalian